I115th CONGRESS1st SessionH. R. 972IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Ms. Meng (for herself, Mr. Grijalva, Ms. Norton, Ms. Wasserman Schultz, Ms. Moore, Mr. Conyers, Ms. Lee, Ms. Bonamici, Mrs. Carolyn B. Maloney of New York, Mr. Gutiérrez, Ms. Lofgren, Ms. Jayapal, Ms. McCollum, Mr. Meeks, Ms. Kelly of Illinois, Mr. Cohen, Mr. Payne, Mr. Hastings, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Financial Services, the Judiciary, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo increase the availability and affordability of menstrual hygiene products for women and girls with limited access, and for other purposes. 
1.Short titleThis Act may be cited as the Menstrual Equity For All Act of 2017. 2.Menstrual hygiene products reimbursement from health flexible spending arrangements (a)In generalSection 106 of the Internal Revenue Code of 1986 is amended by adding at the end the following: 
 
(g)Menstrual hygiene products 
(1)In generalAmounts paid or incurred for menstrual hygiene products shall be treated as a qualified medical expense eligible for reimbursement from a health flexible spending arrangement.  (2)menstrual hygiene products definedFor purposes of paragraph (1), the term menstrual hygiene products means tampons, pads, liners, cups, sponges, douches, wipes, sprays, and similar products used by women with respect to menstruation or other genital-tract secretions..  
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 3. Menstrual hygiene products refundable credit (a)In general Subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by inserting after section 36B the following new section: 
 
36C.Menstrual hygiene products 
(a)In generalThere shall be allowed as a credit against the tax imposed by this subtitle with respect to each eligible individual for whom the taxpayer is allowed a deduction under section 151 an amount equal to $120.  (b) Limitation based on adjusted gross income (1)In general In the case of any taxpayer whose modified adjusted gross income exceeds the threshold amount, the amount of the credit allowable under subsection (a) shall be zero. For purposes of the preceding sentence, the term modified adjusted gross income means adjusted gross income increased by any amount excluded from gross income under section 911, 931, or 933.  
(2)Threshold amount For purposes of paragraph (1), the term threshold amount means— (A) $47,520 in the case of a joint return,  
(B)$35,640 in the case of a head of household, and  (C)$23,760 in the case of a separate return.  
(c)DefinitionsFor purposes of this section— (1)Eligible individualThe term eligible individual means an individual who uses menstrual hygiene products.  
(2)menstrual hygiene products definedThe term menstrual hygiene products shall be determined by the Secretary of Health and Human Services by regulation and provided to the Secretary, and shall include tampons, pads, liners, cups, and similar products used by women with respect to menstruation.  (d)Adjustment for inflation (1)In generalFor each taxable year beginning after 2017, the dollar amounts in subsections (a) and (b)(2) shall each be increased by an amount equal to the product of— 
(A)such dollar amount, and  (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) thereof.  
(2)RoundingIf any increase determined under paragraph (1)— (A)in the case of the dollar amount in subsection (a) is not a multiple of $5, such increase shall be rounded to the next highest multiple of $5, and  
(B)in the case of the dollar amount in subsection (b)(2), is not a multiple of $1,000, such increase shall be rounded to the next lowest multiple of $1,000.  (e)RegulationsThe Secretary shall prescribe such regulations as may be appropriate to carry out the purposes of this section..  
(b)Conforming amendments 
(1)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,.  (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item: 
 
 
Sec. 36C. Menstrual hygiene products..  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 4.Menstrual hygiene products availability for homeless individuals under emergency food and shelter grant programSubsection (a) of section 316 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11346(a)) is amended— 
(1)in paragraph (5), by striking and at the end; (2)in paragraph (6), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (7)guidelines that ensure that amounts provided under the program to private nonprofit organizations and local governments may be used to provide menstrual hygiene products, including tampons, pads, liners, cups, and similar products used by women with respect to menstruation.. 
5.Menstrual hygiene products for inmates and detainees 
(a)RequirementBeginning on the date that is 180 days after the date of the enactment of this Act, and annually thereafter, the chief executive officer of each State that receives a grant under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) (commonly referred to as the Edward Byrne Memorial Justice Assistance Grant Program) shall submit to the Attorney General a certification, in such form and containing such information as the Attorney General may require, that all female inmates and detainees in that State have access to menstrual hygiene products on demand and at no cost to the inmates and detainees. (b)Reduction in Grant FundingIn the case of a State whose chief executive officer fails to submit a certification required under subsection (a) in a fiscal year, the Attorney General shall reduce the amount that the State would have otherwise received under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) by 20 percent for the following fiscal year. 
(c)ReallocationAmounts not allocated to a State under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) for a fiscal year pursuant to subsection (b) shall be reallocated under such section to States that submit such certifications. (d)Determination of menstrual hygiene productsFor the purposes of subsection (a), the term menstrual hygiene products shall be determined by the Attorney General of the United States. 
6.Menstrual hygiene products for employeesSection 6 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655) is amended by adding at the end the following:  (g)The Secretary shall by rule promulgate a requirement that each employer with not less than 100 employees provide menstrual hygiene products free of charge for employees of the employer.. 
